     Case 1:18-cv-05680-LDH-SJB Document 49 Filed 10/22/19 Page 1 of 3 PageID #: 427
                                                                                Barbara H. Trapasso        Philip A. Byler
  NESENOFF &                                   Ira S. Nesenoff
                                               Andrew T. Miltenberg             Ariya M. Waxman            Senior Litigation Counsel
  MILTENBERGLLP                                Stuart Bernstein
                                                                                Tara J. Davis
                                                                                Diana R. Warshow
                                                                                                           Megan S. Goddard
                                                                                                           Counsel
A'I'T'ORNGYS A`I' L,A\\'                                                        Gabrielle M. Vinci         Rebecca C. Nunberg
nmllplaw.com                                                                    Kara L. Gorycki             Counsel
                                                                                Cindy A. Singh              Jeffrey S. Berkowitz
                                                                                Nicholas E. Lewis           Counsel
                                                                                Adrienne D. Levy            Marybeth Sydor
                                                                                                            Title IX Consultant




                                                                                               October• 22, 2019

       VIA ELECTRONIC FILING
       The Honorable Sanket J. Bulsara
       Magistrate Judge
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

                 Re:       Elliott v. Donegan, et al., Civil Case No. l: 18-cv-05680-LDH-SJB

       Dear Magistrate Judge Bulsara,

               We represent Stephen Elliott ("Plaintiff') in the above-referenced matter, and respectfully
       submit this letter to request a further conference and to update Your Honor on the status of the
       Court's Apri129, 2019 Order(Docket No. 35, the "Court's Order") permitting Plaintiff to serve a
       subpoena (Docket No. 25-1, the "Google Subpoena") upon Google, LLC ("Google") to obtain
       identifying information for certain Doe Defendants in this matter. The Google Subpoena was
       served upon Google in compliance with Federal Rule of Civil Procedure 45, in accordance with
       the Court's Order; however, as described further below, Plaintiff was unsuccessful in obtaining
       identifying information for the Doe Defendants despite the undersigned counsel's best efforts.
       Defendant Moira Donegan ("Defendant Donegan"), through counsel, advises she opposes
       Plaintiffs further efforts, and the below requests, to identify the Doe Defendants, but consents to
       Plaintiffs request for a conference with Your Honor.

              The parties appeared before Your Honor on April 12, 2019 for an initial conference. At
       said conference, Defendant Donegan consented to Plaintiff's service of the Google Subpoena.l
       The Court found good cause for the Google Subpoena to be served and issued the Court's Order
       outlining the procedures to be followed by Google in unmasking the Doe Defendants. The Google
       Subpoena, and the annexed Court's Order, were served upon Google on or about May 2, 2019.


       1 Ms. Donegan consented without prejudice to her right to file a motion to quash or raise any defenses in any
       other proceeding. Additionally, Ms. Donegan has filed a motion to dismiss the second amended complaint on June
       20, 2019(Docket No. 40). The motion has been fully briefed and the parties await a date for oral argument on the
       motion from the Honorable LaShann DeArcy Hall.
                                                                    1
NEW YORK          ~   363 Seventh Avenue   ~   Fifth Floor   ~    New York, NY 10001   I T: 212.736.4500   ~ F: 212.736.2260
I30STON           ~   101 Federal Street   ~   19"' Floor    ~    Boston, MA 02110     ~ T: 617.209.2188
    Case 1:18-cv-05680-LDH-SJB Document 49 Filed 10/22/19 Page 2 of 3 PageID #: 428

    NESENOFF&
I   MILTENBERGLLI'
ATTORNEYS AT LAW




             Google, through counsel, objected to the Google Subpoena on a number of grounds,
     including improper service, the federal Stored Communications Act("SCA") and to the extent it
     sought information available directly from defendant, or another source, that was more convenient
     or less burdensome. Google also advised it did not have sufficient information to identify
     responsive records, like a URL for the Google Spreadsheet at issue or email addresses for users
     who accessed same. While Plaintiff respectfully disagreed with Google's objections based on
     service and SCA grounds, he did attempt to provide a valid URL for the Google Spreadsheet as of
     October 11,2017, and what he believed was Defendant Donegan's email from a publicly available
     source.2 Google advised the additional information, the URL and Defendant Donegan's email,
     failed to yield better search results. Due to the lack of information presently available to Plaintiff,
     Google could not identify the Jane Doe defendants who contributed to Plaintiffs row, or the cells
     attributed to Plaintiff, in the Google Spreadsheet referred to as The List within the instant litigation.
     Counsel for Google, however, did reiterate that Google users can access and download their own
     information and data by simply logging into their account.

             On October 8, 2019, October 18, 2019, and October 21, 2019, the undersigned counsel for
     Plaintiff contacted counsel for Defendant Donegan, to confirm Defendant Donegan remained
     unwilling to provide information to identify the Doe Defendants. Plaintiff requested any
     identifying information in Defendant Donegan's possession, and advised he would accept the
     information in any form Defendant Donegan chose to provide same. Plaintiff further detailed the
     manner in which Defendant Donegan could access and download all data from her Google account.
     Counsel for Defendant Donegan reiterated their consistent position that Ms. Donegan was (1)
     unable to access the requested identifying information,3 and,(2) even if she were able to access
     the information, Defendant Donegan would be unwilling to assist Plaintiff. Defendant Donegan
     objects to any and all requests from Plaintiff to obtain identifying information of Jane Doe
     Defendants from her. Plaintiff maintains his request for any identifying information of potential
     Doe Defendants from Defendant Donegan, in any manner of disclosure acceptable to the Court.

              Plaintiff, again, submits the same good cause for expedited discovery to determine the
      identity ofDoe defendants, as was present in Plaintiff's original motion for the same relief pursuant
      to Federal Rule of Civil Procedure 26(d)(1)(Docket No. 19). Plaintiff stated a prima facie case of
      defamation and remains unable to identify the Doe defendants without court intervention. MiMedx
      Group, Inc. v. Sparrow Fund Management LP, 17-CV-07568 (PGG)(KHP), 2018 WL 847014 at
      *11 (S.D.N.Y Jan. 12, 2018)(citing adMarketplace, Inc., 2013 WL 4838854 at *2). See also
      Arista Records, LLC v. Doe 3, 604 F.3d 110(2d Cir. 2010); K-Beech, Inc. v. Does 1-29, No. CV
      11-3331(JTB)(ETB), 2011 WL 4401933 at *1 (E.D.N.Y. Sept. 19, 2011). Further, the discovery
      request is reasonable because the request is specific, narrowly tailored to obtain information
      necessary to advance the claims in this matter, and alternative means to obtain the subpoenaed
      information, including the Google Subpoena, have been exhausted. See North Atlantic Operating

      Z Plaintiff served subsequent subpoenas with no change from the Google Subpoena, but for an additional URL and
      Ms. Donegan's purported email, in order for Google to determine whether the additional information was useful
      to identify the Doe Defendants, or the relevant version of the Google Spreadsheet for the appropriate time period
      on October 11, 2017. Plaintiff also served additional copies of the subpoena upon New York's Secretary of State,
      as an additional means of service upon Google.
      3 Counsel first advised Defendant Donegan deleted the relevant Google account on October 21, 2019.
                                                              2
    Case 1:18-cv-05680-LDH-SJB Document 49 Filed 10/22/19 Page 3 of 3 PageID #: 429

    NESENOFF&
I   MILTENBERGLLP
      YS AT AW
     ~o., nc. v. Evergreen Distributors, LLC, 293 F.R.D. 363 (E.D.N.Y. 2013).(See Docket No. 19).
ATTOR


     Plaintiff will accept identifying information in any permissible form of disclosure, whether by c

     confidential correspondence, in response to interrogatories, alimited deposition, or upon a
     thorough search ofDefendant Donegan's electronically stored information by athird-party vendor.

             Plaintiffseeks to identify the person, or people, who input, edited, highlighted or otherwise
     manipulated the defamatory accusations about him in The List. Plaintiff prefers to obtain the
     identities in the most efficient, expeditious and cost-effective manner possible, as previously
     suggested to Defendant Donegan.

             For the reasons stated herein, Plaintiff submits there is good cause for said expedited
     discovery request to identify the Jane Doe Defendants and advance Plaintiff's actionable claim.
     Plaintiff is unable to identify the Jane Doe Defendants without further court intervention.

            Plaintiff respectfully requests a conference with Your Honor to discuss the issues herein.
     Defendant Donegan consents to the conference, only, and the parties would be willing to appear
     by phone if Your Honor prefers. The parties are currently available for a conference on October
     29, 2019, between 9:00 a.m. and 11:30 a.m., on October 30, 2019, between 9:00 a.m. and 10:30
     a.m., and any time November 1, 2019, or at any other time convenient for the Court.

               We thank Your Honor for the Court's guidance, courtesy and consideration in this matter.

                                                                Very truly yours,
                                                                NESENOFF & MILTENBERG,LLP



                                                                 BY' ----------- -----------
                                                                     Andrew Miltenberg, Esq.
                                                                     Stuart Bernstein, Esq.
                                                                     Nicholas Lewis, Esq.


        CC: All Counsel(Via ECF)

               By filing this letter, I certify pursuant to Federal Rule of Civil Procedure 37(a)(1) that I, in
        good faith, conferred with Defendant Donegan's counsel, Kaplan Hecker &Fink LLP,in an effort
        to resolve this dispute and obviate the need for court intervention to identify the Jane Doe
        Defendants. The undersigned spoke by phone with Joshua Matz, Esq., on October 8, 2019, with
        Martha E. Fitzgerald, Esq. on October 18,2019, and with Roberta A. Kaplan, Esq., on October 21,
        2019, to request assistance identifying the Jane Doe Defenda ts.


                                                          B3'                  -----
                                                                Andrew Miltenberg, Esq.
                                                                Stuart Bernstein, Esq.
                                                                Nicholas Lewis, Esq.

                                                          3
